Case 1:19-cv-22071-AHS Document 18 Entered on FLSD Docket 02/06/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-22071-CIV-SINGHAL


  UNITED STATES OF AMERICA,

                        Plaintiff,
  vs.

  $67,040.00 IN U.S CURRENCY SEIZED
  FROM A SHOPPING BAG AND A
  BACKPACK,

                  Defendant.
  ____________________________________/

   ORDER APPROVING STIPULATION AND SETTLEMENT AGREEMENT BETWEEN
                  THE UNITED STATES AND CLAIMANT

        THIS CAUSE having come before the Court upon motion (DE [17]) of the United

  States of America for Approval of the Stipulation and Settlement Agreement between the

  United States and Claimant, Andres Mauricio Escorcia Martinez, filed of record at DE [16],

  and the Court having reviewed the agreement, the record in this case and for good cause

  shown, it is hereby

        ORDERED AND ADJUDGED that the United States’ Motion for Approval of the

  Stipulation and Settlement Agreement (DE [17]) is GRANTED.

        DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 6th day of

  February 2020.




  Copy furnished counsel via CM/ECF
